t c memo united_states tax_court estate of william g street deceased anne street skipper executrix petitioner v commissioner of internal revenue respondent docket no filed date d a married resident of texas bought certain life_insurance policies that were community_property he designated his estate as beneficiary of these policies compensating his wife for her one-half interest in the policies and all the insurance was so paid at his death held one-half the value of the policies may not be excluded from d's gross_estate for federal estate_tax purposes emily a parker for petitioner henry c griego for respondent memorandum findings_of_fact and opinion körner judge by notice_of_deficiency dated date respondent determined a deficiency in the federal estate_tax of the estate of william g street deceased anne street skipper executrix in the amount of dollar_figure in the petition that was filed herein various of respondent's determinations were contested and claim was made for a refund of certain estate_tax payments as being overpayments as a result of extensive stipulations of fact and of settled issues entered into by the parties all such disputes have been resolved except one which remains for us to decide that remaining question is where decedent william g street purchased life_insurance during his life which was community_property and thereafter during his spouse's life designated his estate as beneficiary of the insurance proceeds was one-half of the proceeds of said insurance policies excludable from decedent's gross_estate as community_property that belonged to decedent's wife by stipulation of the parties the case was submitted under rule all statutory references are to the internal_revenue_code in effect as of the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact william g street decedent was married and resided all his married life in texas decedent died date his will was probated and his estate has been administered in the state courts of texas decedent was survived by his wife amma elnora street decedent and mrs street each had children by prior marriages in admitting decedent's will to probate the appropriate texas court the county court of young county texas appointed both decedent's surviving_spouse and decedent's daughter anne street skipper as independent coadministratrices of decedent's_estate during his lifetime and during the marriage decedent purchased as insured and sole owner four policies of life_insurance on his life one with u s life_insurance co in the face_amount of dollar_figure another with u s life_insurance co in the face_amount of dollar_figure a policy with american general life_insurance co in the face_amount of dollar_figure and a policy with southwestern life_insurance co in the face_amount of dollar_figure pursuant to later designations by decedent making his estate the beneficiary of said policies the net_proceeds of dollar_figure after adjusting for outstanding debt and additional insurance were paid to decedent's_estate on date after probate and during the course of administration mrs street filed a claim amended on date against the estate in the texas probate_court in which she claimed inter alia that she was entitled to percent of the insurance proceeds of the four policies mentioned above both because she was a 50-percent owner of the policies under texas community_property law and because she had been originally designated as sole beneficiary by decedent but such designation had been changed by decedent's actual or constructive fraud on date mrs street then filed an election in the probate proceedings in texas not to take under decedent's will but rather to take her share of community_property shortly thereafter on date a declaratory_judgment action was brought by anne street skipper coadministratrix and her brother against mrs street in the texas district_court controverting mrs street's claim in the probate proceeding and asking for a holding as to decedent's children's rights versus mrs street's rights with respect to decedent's_estate in addition to controverting other claims made by mrs street against decedent's_estate the claim for declaratory_judgment by anne street skipper specifically contested mrs street's claim to any portion of the life_insurance_proceeds on the grounds that decedent's_estate had specifically been made sole beneficiary the policies were not community_property but were separate_property of decedent who was the sole owner thereof and that the change_of beneficiary by decedent was neither an accident nor fraudulent but was deliberately done as part of decedent's_estate planning decedent's federal estate_tax_return was timely filed on date signed by anne street skipper coadministratrix in that return the estate reported insurance on decedent's life in the total amount of dollar_figure but excluded therefrom dollar_figure as representing a one-half community_property share not owned by decedent but by mrs street after trial to a jury the texas district_court entered judgment in date pursuant to specific questions that had been put to the jury and answered by it the judgment specifically held inter alia that mrs street had no valid claim against the proceeds of the insurance on decedent's life and that the estate was entitled to percent thereof the district_court also revoked the letters of coadministration previously issued and issued new letters solely in favor of anne street skipper finally the court ruled that mrs street take nothing from her claims and substantial attorney fees were awarded against her the judgment of the texas district_court was appealed by mrs street to the texas court_of_appeals and an opinion thereon was rendered in street v skipper s w 2d tex app in sum the court_of_appeals affirmed the district_court on all counts with specific reference to the proceeds of life_insurance on decedent's life the court pointed out that under texas statutory law tex ins code ann art west the sole owner of life_insurance that was community_property could name someone other than his spouse including his estate as beneficiary of the policy and that such a designation would be legally effective without the joinder or consent of the spouse if it is determined that such designation was fair and was made in the absence of fraud either actual or constructive on the wife street v skipper s w 2d pincite in the case before the court the texas court_of_appeals affirmed that there was no fraud involved either actual or constructive in the designation of the decedent's_estate as insurance beneficiary the court pointed out that mrs street as surviving_spouse of decedent in fact received more than one-half of decedent's total estate being more than the one-half community_property interest she might otherwise be entitled to receive the court_of_appeals concluded in id pincite therefore although william street gave his wife's share of the community_property proceeds of the life_insurance policies to his estate he also bequeathed her certain portions of his share of the community estate that aptly made up the difference appellant still received more than half of the community estate despite the gift to william street's estate and we cannot find that such disposition was unfair to her the gift of the community funds to his estate was not capricious excessive or arbitrary as is evident by the resulting split of the community_property mrs street filed an application_for writ of error to the supreme court of texas from the court_of_appeals but that application was denied by the supreme court which also over- ruled mrs street's motion for rehearing of the application in date on the case presented the judgment of the texas court has become final in the notice_of_deficiency herein respondent determined that the exclusion of one-half the life_insurance_proceeds as reported by the estate was improper and that the full amount of dollar_figure was includable in decedent's gross_estate under sec_2042 in the case now before us petitioner urges that percent of the life_insurance_proceeds was excludable from the gross_estate of decedent that portion allegedly being the community_property of mrs street who was the survivor opinion in the state court actions mentioned above in our findings_of_fact anne street skipper decedent's executrix prevailed over the claims of amma elnora street and secured a judgment that decedent's_estate was entitled to percent of the life_insurance_proceeds as decedent had designated during his lifetime despite that victory anne street skipper executrix claims here that only one-half of the insurance proceeds should be reported in decedent's gross_estate for federal estate_tax purposes because of mrs street's alleged one-half community_property interest the problem presented here involves the application of both state and federal_law and we treat them in that order generally state law determines the ownership of property 282_us_101 which means here that texas property law determines the ownership of the insurance policies and proceeds therefrom on decedent's life on the other hand such property rights once determined under state law will be taxable as the code provides and that is a federal matter 309_us_78 455_f2d_1097 5th cir in determining the binding or persuasive effect of state court decrees on federal courts interpreting the application of state law the supreme court has acknowledged that where state law governs the ownership of property as here the state's highest court is the best authority on its own law the opinion of a lower state court will not be binding on a federal court but the ruling of such state court is not to be disregarded by a federal court unless it is considered that the state's highest court would decide otherwise if there is no decision by the state's highest court the federal court must do the best it can to discern what such state's highest court would decide 387_us_456 54_tc_633 in the present situation anne street skipper then coadministratrix sued in the texas state courts to recover all the insurance proceeds that her late father had designated to be payable to his estate in a fully contested jury trial she won a complete victory the texas court_of_appeals affirmed as we have related above and the supreme court of texas refused to entertain a writ of error we think it is now clear as elucidated in the opinion of the texas court_of_appeals quoted in our findings that although life_insurance policies purchased with community funds during life may be community_property in texas the insured-owner of such policies has the right to designate someone other than his spouse as the sole beneficiary and if so upon death the insurance proceeds are removed from the regime of community_property and the surviving wife may take nothing under those policies so long as it is clear that there is no fraud upon the wife the texas courts so held in this matter and we think this is a correct exposition of texas law and we shall follow it decedent in designating his estate as a beneficiary of the life_insurance that had been acquired with community funds removed the wife's interest in the insurance at death from the regime of community_property he avoided a fraud by making ample other provision for his wife mrs street and the trial and appellate courts specifically found that the arrangement was fair to her the texas courts have held and we are satisfied that decedent's surviving widow mrs street had no community or other interest in the insurance proceeds on decedent's life after decedent made his change_of beneficiary designation and died we need not linger on whether the highest court of the relevant state texas here has definitely spoken on the issue at hand in the state court litigation the trial_court pursuant to jury findings ruled in favor of decedent's_estate as sole beneficiary of decedent's life_insurance the texas court_of_appeals affirmed this result specifically pointing out that under texas law decedent had the right to dispose_of the proceeds of the community_property insurance on his life as long as it was done in a manner not unfair to his wife and that it was so done in this case an attempt to secure a writ of error in this matter from the texas supreme court was refused we find no rulings of the highest court of texas that are adverse to the result in street v skipper supra and we accept this as the correct statement of the law of texas commissioner v estate of bosch supra in addition as to this issue of the proper party to receive decedent's life_insurance it is the same issue before this court as it was before the texas courts those courts have answered the question in final fashion in favor of anne street skipper and her father's estate it is the law of the case on this issue the principle is recognized in texas where a determination has already been made on a prior appeal to a court of last resort it will govern the case throughout all its subsequent stages transport ins co v employees cas co s w 2d tex app writ refd n r e the principle is equally applicable in federal courts 116_f2d_312 1st cir so much for the matter of ownership of the property under state law we turn now to the federal estate_tax aspects of the case the estate_tax is not a tax on property but rather is an excise_tax levied on the right to transmit property at death the amount to be taxed is valued by the property actually transferred as opposed to that owned by the decedent before death or the interest held by the legatee after death 256_us_345 178_us_41 658_f2d_999 5th cir a texas case as the court_of_appeals pointed out in 341_f2d_182 6th cir the tax is imposed on the right to transfer property by the decedent and is measured by what is passed rather than by what is received this adds significance to the provisions of sec_2042 which provides that for federal estate_tax purposes the gross_estate includes the value of all property receivable by the executor as insurance under policies on the life of the decedent not on the policies themselves in the present case when decedent as the owner and insured of certain life_insurance policies that were community_property designated his estate as the beneficiary thereof and also made other transfers of property to his wife in a manner that was fair to her and compensated her for the loss of insurance rights decedent was successful under texas law in withdrawing said insurance proceeds from the regime of community_property and in eliminating his wife's interest therein when he died that being so the entire proceeds of the insurance are includable in decedent's gross_estate under sec_2042 in this connection it is of no help to petitioner to cite or rely on sec_20_2042-1 estate_tax regs this regulation presupposes that under controlling local law one-half of the proceeds of community_property life_insurance belongs to the spouse and not to decedent so that only one-half of such proceeds is includable in the taxable_estate but as we have already seen supra decedent's wife here was divested of her the cited regulation provides if the proceeds of an insurance_policy made payable to the decedent's_estate are community assets under the local community_property law and as a result one-half of the proceeds belongs to the decedent's spouse then only one-half of the proceeds is considered to be receivable by or for the benefit of decedent's_estate community_property right to a share of the life_insurance_proceeds and the texas courts have so held she therefore had no interest to be excluded from decedent's gross_estate under sec_2042 on this issue therefore we hold for respondent to give effect to the other concessions and agreements that the parties have entered into with respect to other issues in this case decision will be entered under rule
